Citation Nr: 1434034	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include of the upper and lower extremities, as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  According to his DD Form 214, he received the Combat Infantryman Badge and served in Vietnam.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2012, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDINGS OF FACT

1.  Peripheral neuropathy was not present until many years after service.

2.  The preponderance of the evidence weighs against a finding that the Veteran's peripheral neuropathy is related to service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an August 2007 letter.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran received VA examination in February 2013; the report and medical opinion are in the claims file.  The Board finds that this examination is adequate.  It involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including peripheral neuropathy, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including peripheral neuropathy, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

In addition, under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e)-such as acute and subacute peripheral neuropathy-that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  Under § 3.307(a)(6)(ii), acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents, implementing a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the Veteran claims that he has peripheral neuropathy related to service, including due to exposure to Agent Orange.  Therefore, entitlement to service connection may potentially be established on a direct or presumptive basis, including based on herbicide exposure.  See §§ 3.303, 3.304, 3.307, 3.309.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current peripheral neuropathy is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  The record reflects that the Veteran has a diagnosis of peripheral neuropathy.  See, e.g., March 2011 VA treatment record.  But, the preponderance of the evidence does not reflect that the Veteran was diagnosed with, treated for, or otherwise incurred this condition in service, or that there is a link between his current condition and service.  

Service treatment records do not reflect a diagnosis or treatment for this condition, and the Veteran's entrance and separation examinations also do not reflect relevant problems.  The earliest diagnosis of peripheral neuropathy reflected in the record is from December 2006.

The Board recognizes that the Veteran received the Combat Infantryman Badge.  In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, however, notwithstanding the lack of specific statements from the Veteran regarding incurring peripheral neuropathy in service, the Board finds that a diagnosis of peripheral neuropathy is inconsistent with the relevant circumstances, conditions, or hardships of combat service; the Veteran's status as a combat veteran is, therefore, unavailing for direct service connection in this case.

Moreover, the Veteran was afforded a VA examination in February 2013.  The examiner opined that this condition is less likely than not related to service, based on finding no evidence of peripheral neuropathy in service or within a year after discharge from service.  The examiner further noted that peripheral neuropathy was first diagnosed approximately 42 years after service, thus excluding a relation to service because no causal relationship for peripheral neuropathy can be established with an etiological factor of 42 years after exposure.  And, the examiner added that the Veteran's medical record reflects that he is an alcohol user and this is a well-known cause of peripheral neuropathy.

Accordingly, for the foregoing reasons, the Veteran is not entitled to service connection on a direct basis.

The Veteran is also not entitled to service connection on a presumptive basis under § 3.309 (a) or 3.303 (b) because, as explained above, the preponderance of the evidence does not reflect that the Veteran's peripheral neuropathy manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  The Board finds that the aforementioned evidence-including service treatment records, the Veteran's reports, and the Veteran's medical records-tends to show that the Veteran's peripheral neuropathy did not have its onset during his active service or immediately after service.

Finally, the Veteran is also not entitled to service connection on a presumptive basis due to herbicide exposure under § 3.307 (a)(6) because the evidence does not show that peripheral neuropathy became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was purportedly exposed to an herbicide agent during service.  As noted above, service treatment records are silent on peripheral neuropathy, and the earliest diagnosis of peripheral neuropathy reflected in the record is from December 2006.
    
The only other evidence in the record concerning the etiology of the Veteran's peripheral neuropathy is the Veteran's own statements, including those that purport to link his condition to Agent Orange exposure.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of peripheral neuropathy requires specialized training and medical diagnostic testing and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Consequently, the Veteran's statements are not entitled to significant weight as compared to the VA examiner's opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's peripheral neuropathy is related to service.  Service connection for peripheral neuropathy, is not warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for peripheral neuropathy, to include of the upper and lower extremities, and as due to exposure to Agent Orange, is denied



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


